                                                                                 E-FILED
                                                   Friday, 14 February, 2020 04:18:48 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

GREGORY TORAN,                         )
                                       )
                Petitioner,            )
                                       )
     v.                                )     Case No. 18-cv-03034
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                Respondent.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Gregory Toran’s

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (d/e 1). A hearing on the

motion is not required because “the motion, files, and records of the

case conclusively show that the prisoner is entitled to no relief.”

Hutchings v. United States, 618 F.3d 693, 699-700 (7th Cir. 2010).

Because Petitioner is not entitled to relief, Petitioner’s § 2255

motion is DENIED.

                          I. BACKGROUND

     On September 11, 2013, Petitioner and his co-defendant, Tina

Kimbrough, were charged in a nine-count Indictment. Count 1 of

                              Page 1 of 14
the Indictment charged Petitioner and Kimbrough with conspiracy

to commit mail fraud and health care fraud. United States v.

Kimbrough et al., Case No. 13-cr-30072 (hereinafter, Crim.),

Indictment (d/e 1), at 1-3. Counts 2 through 8 charged Petitioner

and Kimbrough with mail fraud. Id. at 4-18. Count 9 charged

Kimbrough with knowingly and willfully making a false statement in

connection with the delivery of, or payment for, health care benefits,

items, or services. Id. at 19. Kimbrough pled guilty to Counts 1, 6,

and 9 of the Indictment on June 23, 2015.

     During the pendency of the criminal case, Petitioner filed a

motion asking the Court to enter an order releasing $175,000 held

in escrow. Crim., Motion (d/e 38), at 4-5. According to the motion,

the money was needed to pay Petitioner’s trial counsel and to obtain

hardware and software needed to effectively search the numerous

documents produced by the Government. Id. at 3-4. The estimated

cost of reviewing the electronic discovery produced by the

Government was between $25,000 and $50,000. Id. at 4. In a

supplemental motion filed in support of Petitioner’s request for the

release of funds held in escrow, Petitioner’s trial counsel sought

leave to withdraw if the funds were not released, claiming that they

                            Page 2 of 14
could not provide Petitioner with effective assistance of counsel

without the requested funds. Crim., Supp. Motion (d/e 56), at 4.

     On May 1, 2015, the Court granted in part and denied in part

Petitioner’s motions seeking the release of $175,000 in escrowed

funds. Crim., Opinion (d/e 66), at 25. The Court ordered the

release of just under $50,000 of the funds held in escrow. Id.

     On April 4, 2016, Petitioner filed a motion to reconsider the

Court’s ruling on the escrow motions, asking for the release of

additional escrow funds (nearly $20,000) and noting that Petitioner

had not yet been able to obtain the hardware and software needed

to review discovery. Crim., Motion (d/e 109), at 2-4. The Court

denied this motion on April 26, 2016.

     Petitioner proceeded to a bench trial on Counts 1 through 8.

At trial, the Court heard testimony from Kimbrough, who testified

on direct that she conspired with Petitioner to engage in fraudulent

overbilling while operating a company from 2006 to June 2011. See

Crim., Transcript (d/e 265), at 1802, 1835. On cross-examination,

however, Kimbrough testified that she and Petitioner did not

conspire or plan to engage in fraudulent overbilling. See Crim.,

Transcript (d/e 267), at 2043-44, 2071-72, 2124-25.

                            Page 3 of 14
     On redirect, Kimbrough stated that she had been confused by

the questions posed on cross-examination by Vincent. Crim.,

Transcript (d/e 269), at 2130, 2139. Kimbrough also explained

that she and Petitioner knew about the overbilling, discussed it,

and intentionally did nothing to correct it. See id. at 2139-41,

2150-52. Vincent did not lodge objections to this redirect

testimony. On recross, Kimbrough acknowledged that her redirect

testimony was inconsistent with her cross-examination testimony

and that the change in testimony came after Kimbrough had a 10-

minute conference with her attorney. Id. at 2175-76.

     On July 25, 2016, the Court found Petitioner guilty on each of

Counts 1 through 8 and entered a written verdict. Crim., Verdict

(d/e 175). On August 11, 2016, Petitioner filed a motion for a new

trial, asserting that the Court’s refusal to release the full $175,000

held in escrow deprived Petitioner of the ineffective assistance of

counsel because Petitioner could not purchase the software needed

to review discovery. Motion (d/e 183), at 3. According to Petitioner,

the failure to thoroughly review the discovery may have prevented

trial counsel from filing appropriate pretrial motions or calling

relevant witnesses. Id. Petitioner further claimed that the outcome

                            Page 4 of 14
of his trial would have been different had the requested escrow

funds been released. Id.

     On September 8, 2016, the Court denied Petitioner’s motion

for a new trial. Crim., Opinion (d/e 194), at 22. In doing so, the

Court noted that the discovery had been provided or made available

to Petitioner’s trial counsel far in advance of trial and that counsel

could have purchased the software to review discovery with the

funds that the Court released from escrow. Id. at 16. The Court

also noted that Petitioner’s trial counsel “stipulated to the

admission of numerous business records and effectively cross-

examined witnesses about the documents in question,” which

strongly suggested that counsel sufficiently reviewed the discovery

and made a strategic decision to defend the case the way they did.

Id. at 17. The Court found that Petitioner had failed to show what a

more thorough investigation of discovery would have produced,

failed to overcome the presumption that the performance by trial

counsel was reasonable, and failed to established that Petitioner

was prejudiced by the Court’s refusal to release all escrow funds

requested by Petitioner. Id. at 17-18.




                             Page 5 of 14
     On January 23, 2017, the Court sentenced Petitioner to 60

months’ imprisonment and 3 years of supervised release on each of

Counts 1 through 8, with the sentences on each count to run

concurrently. Crim., Judgment (d/e 227), at 1, 3-4. The Court also

ordered Petitioner to pay $4.7 million in restitution, with $4 million

owed jointly and severally by Petitioner and Kimbrough. Id. at 6-7.

     On January 26, 2017, Petitioner filed a Notice of Appeal.

Crim., Notice of Appeal (d/e 230). On October 24, 2017, the

Seventh Circuit granted the motion to withdraw filed by Petitioner’s

appellate counsel in accordance with Anders v. California, 386 U.S.

738 (1967), and dismissed Petitioner’s appeal. Crim., Order (d/e

285-2), at 1; Crim., Final Judgment (d/e 285-1).

     In February 2018, Petitioner filed his Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody, alleging several claims of ineffective assistance of

counsel. On January 14, 2019, the Government filed its Response

to Petitioner’s Motion Under 28 U.S.C. § 2255 (d/e 10). Two weeks

later, Petitioner filed a reply (d/e 11).




                              Page 6 of 14
                             II. ANALYSIS

     A prisoner claiming that his convictions and sentence violate

the Constitution may move for the Court to vacate the convictions

and sentence. See 28 U.S.C. § 2255(a). Relief under § 2255 is an

extraordinary remedy because a § 2255 petitioner has already had

“an opportunity for full process.” Almonacid v. United States, 476

F.3d 518, 521 (7th Cir. 2007).

     A section 2255 motion is timely if it is filed within one year of

“the date on which the judgment of conviction becomes final.” 28

U.S.C. § 2255(f). A judgment of conviction becomes final “when the

time expires for filing a petition for certiorari contesting the

appellate court’s affirmation of the conviction.” Clay v. United

States, 537 U.S. 522, 525 (2003). A petition for a writ of certiorari

must be filed within 90 days of the entry of judgment. S. Ct. R.

13.1. The Seventh Circuit dismissed Petitioner’s appeal and

entered judgment on October 24, 2017. Petitioner filed his § 2255

motion in February 2018. Therefore, Petitioner’s motion is timely

under § 2255(f)(1).

     Having established that Petitioner’s § 2255 motion is timely,

the Court now turns to the merits of Petitioner’s claims of ineffective

                             Page 7 of 14
assistance of counsel. To establish ineffective assistance of

counsel, a defendant must show that “his counsel’s performance fell

below an ‘objective standard of reasonableness’ and that ‘there is a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.’” Weaver v.

Nicholson, 892 F.3d 878, 884 (7th Cir. 2018) (quoting Strickland v.

Washington, 466 U.S. 668, 694 (1984)). “[A] court need not

determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant as a result of the

alleged deficiencies.” Hicks v. United States, 886 F.3d 648, 650

(7th Cir. 2018) (quoting Strickland, 466 U.S. at 697).

     To establish ineffective assistance of counsel, a petitioner

must show that counsel “made errors so serious that [counsel] was

not functioning as the counsel guaranteed to [the petitioner] by the

Sixth Amendment” and that the petitioner was “deprived of a fair

trial” as a result. Hinesley v. Knight, 837 F.3d 721, 731-32 (7th

Cir. 2016) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). A petitioner must overcome the strong presumption that

counsel’s actions fall within a “wide range of reasonable

representation.” Id. at 732. Indeed, judges must be “highly

                            Page 8 of 14
deferential” to counsel’s strategic choices. Id. This presumption

and deference must be overcome without the “distorting effects of

hindsight” and with full recognition of the “countless ways” counsel

may provide effective assistance in any given case. Id.

     Petitioner asserts four claims of ineffective assistance of

counsel in his § 2255 motion. First, Petitioner claims that his trial

counsel were ineffective because they failed “to challenge the denial

of [Petitioner’s] right to due process before depriving [Petitioner] of

liberty and property.” Motion (d/e 1), at 4. Petitioner explains that

this ineffective assistance claim stems from trial counsel’s failure to

challenge the Illinois Department of Healthcare and Family Services’

(Department) failure to abide by its regulations regarding recovery

for overpayment. See id. at 21-23. Specifically, Petitioner takes

issue with the Department’s decision not to allow Petitioner’s

company to enter into a repayment agreement with the Department

in an effort by Petitioner to avoid criminal prosecution. See id. at

23. Petitioner claims that, had his trial counsel challenged the

Department’s actions, a civil remedy could have been reached

without the need for a criminal trial. Id.




                             Page 9 of 14
     Petitioner’s claim is without merit. Petitioner committed

several criminal offenses related to fraudulent overbilling involving

the Department. Any decision by the Department to forego efforts

to recoup funds paid out as a result of Petitioner’s conduct did not

prohibit a grand jury from indicting Petitioner for his offenses or a

trial on the counts included in the Indictment. In short, Petitioner’s

due process rights were not violated by any decision made by the

Department. Accordingly, Petitioner’s trial counsel did not render

ineffective assistance by not challenging the Department’s actions.

     Second, Petitioner claims that trial counsel were ineffective

because they failed to adequately prepare for trial by reviewing the

discovery material provided to them. See id. at 5, 23-25. The Court

rejected this argument in ruling on Petitioner’s motion for a new

trial in his criminal case. Petitioner’s trial counsel stipulated to the

admission of numerous business records. Petitioner’s counsel also

effectively cross-examined witnesses about discovery documents,

which they could not have done without having sufficiently reviewed

the discovery materials produced by the Government.

     In addition, Petitioner had not even attempted to establish

what a more thorough investigation of discovery by Petitioner’s trial

                             Page 10 of 14
counsel would have produced. Nor does Petitioner assert that the

outcome of his trial would have been different had trial counsel

more thoroughly examined the discovery materials. See id. at 25

(“Had the trial attorneys adequately prepared for trial, the outcome

would, more likely than not, [have] been a finding of not guilty; or,

perhaps no trial at all.”) (emphasis added). Given these deficiencies,

Petitioner’s second claim of ineffective assistance of counsel fails.

     Petitioner’s third claim is that his appellate counsel’s decision

to file an Anders brief without conducting a thorough examination

of the record performance constituted ineffective assistance. See id.

at 7, 25-27. Petitioner claims that his appellate counsel failed to

raise meritorious claims on appeal. However, the Seventh Circuit,

after reviewing the thorough Anders brief submitted by Petitioner’s

appellate counsel and Petitioner’s response to that brief, determined

that Petitioner’s appeal was frivolous. Crim., Order (d/e 285-2).

Petitioner has not identified any specific non-frivolous claims that

appellate counsel should have pursued on appeal. Petitioner’s

appellate counsel did not render ineffective assistance by filing an

Anders brief and moving to withdraw.




                             Page 11 of 14
     Lastly, Petitioner claims that his trial counsel appointed to

cross-examine Kimbrough, Jason Vincent, rendered ineffective

assistance by failing to object to perjured testimony given by

Kimbrough on redirect at Petitioner’s trial. See Motion (d/e 1), at 8,

27-30. At trial, Kimbrough testified that she conspired with

Petitioner to engage in fraudulent overbilling. However, on cross-

examination, Kimbrough testified that she and Petitioner did not

plan to engage in fraudulent overbilling. On redirect, Kimbrough

testified that she had been confused by the questions posed on

cross-examination and explained that she and Petitioner knew

about the overbilling, discussed it, and did nothing to correct it.

     According to Petitioner, Kimbrough was coached by counsel

for the Government and Kimbrough’s counsel to offer false

testimony on redirect. See Motion, at 28-29. In dismissing

Petitioner’s direct appeal, the Seventh Circuit held that the

Government, despite Kimbrough’s “waffling on cross-examination,”

did not knowingly elicit perjured testimony from Kimbrough on

direct or redirect. Crim., Order (d/e 285-2), at 3. Other than

claiming that Kimbrough’s redirect testimony was “obviously

perjured,” Petitioner has offered no reason to believe that Vincent

                            Page 12 of 14
had actual knowledge that Kimbrough’s testimony was false. Given

Kimbrough’s explanation that she had been confused by Vincent’s

cross-examination questions, Vincent had no valid basis to request

the Court to strike Kimbrough’s redirect testimony about conspiring

with Petitioner to fraudulent overbill. See United States v. Hogan,

886 F.2d 1497, 1508 (7th Cir. 1989) (noting that inconsistencies

affect the weight, not the admissibility, of evidence presented at

trial). Vincent’s available option was to challenge Kimbrough’s

redirect testimony on recross, which Vincent did by getting

Kimbrough to admit that her change in testimony came after a 10-

minute conference between her and her attorney. Vincent’s failure

to object to Kimbrough’s redirect testimony about conspiring with

Petitioner to fraudulently overbill did not constitute ineffective

assistance of counsel.

               III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). To receive a certificate of appealability

                              Page 13 of 14
on a ground decided on the merits, Petitioner “must demonstrate

that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). The Court concludes that jurists of

reason would not find Petitioner’s claims debatable. The Court

declines to issue a certificate of appealability.

                           IV. CONCLUSION

     For the reasons stated, Petitioner Gregory Toran’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody (d/e 1) is DENIED. The Court

declines to issue a certificate of appealability. Any pending motions

are DENIED as MOOT. This case is CLOSED.



ENTER: February 14, 2020


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 14 of 14
